WALTER M. ELSWICK, Judge.
On February 10, 1940, the claimant, Jennings C. Boley, was driving an International 2-ton truck owned by the state conservation commission on the highway from Petersburg to Franklin, West Virginia, when the said truck collided with an automobile driven by one Charles H. Pike of Martinsburg, West Virginia, causing damages to the automobile driven by Pike for which the claimant paid $200.00 as settlement in full for all claims for damages against him.
From the record submitted it appears that he was driving at a speed of from 20 to 25 miles per hour. As he entered a left hand curve in the highway, it appears that he was driving *323on his left side of the highway across the point where white lines would have been if the center line of the road had been so marked, and saw coming from the opposite direction on the highway the said automobile driven by Pike. It was raining and the road was wet. The Pike car was driven to the operator’s extreme right side of the roadside and brakes applied. Upon seeing the approach of the Pike car, the claimant cut the truck sharply to the right, when the rear end of the truck slid over past the center of the road until the truck body apparently passed over the left front fender of the Pike car, breaking off the parking light and continuing along the car body, striking the hinges of the left front door and removing the handle of the car door. The truck continued up the road for some distance before the body broke loose from the chassis and turned on its side, dumping a part of its load into the road. During this time the drive-shaft of the truck had broken and the right rear outside dual wheel had been thrown off.
After the said collision, state trooper Smith, of Franklin, was summoned to the scene and took the statements of the parties. His report was not filed with the record, but after the trooper made his investigation the claimant was charged with reckless driving, that is to say, driving on his left side of the highway in the face of oncoming traffic, before a justice of the peace at Franklin. The claimant plead guilty to the charge and was fined $14.60 including costs. He later made a settlement with the owner of the Pike automobile for the sum of $200.00 in full satisfaction of his claim, and asks the state to reimburse him for this sum.
There is a copy of a letter, dated June 15,1940, from the then director of conservation, addressed to the attorney for Mr. Pike, stating that: “It is apparent to me from evidence submitted by Mr. Boley that the collision was caused by the breakage of a drive-shaft on a truck belonging to the conservation commission, thereby taking control of the truck from Mr. Boley.” But it appears from Mr. Boley’s statement that the road was wet, that he was rounding a left hand curve on his left side of the road when he cut the truck sharply to his right *324and the rear end slid over past the center of the road and struck the Pike-car. We thiiik it was negligence on his part to be driving á loaded .truck on a wet r dad around a curve on his left side of the road, and that such negligence was the' cause of the accident. ' ’
The case was submitted for determination by the Conservation Commission under the'shortened procedure, with its recommendation for ' payment' which recommendation is concurred in by the attorney general: We cannot approve the'claim for the reasons herein set-forth,'and therefore an award is denied upon the record submitted: - ""